DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 and March 8, 2022 have been entered.
 
Acknowledgments and Response to Remarks
This document is in response to the amendment filed on February 9, 2022 and the request for continued examination filed on March 8, 2022. Claims 1-20 are currently pending, from which claims 2 and 11-20 are withdrawn by Applicant’s election, without traverse. Claims 1 and 3-10 have been fully examined.
With respect to the 112 rejections, the amendments failed to overcome the rejection. The amended claim 1 still recites “identifying within an image of a consumer and an item placed in a designated area of a store by the consumer;” which makes the scope of the claim rendered indefinite as it is not clear what is being identified.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the scope of the claim is rendered indefinite as the claim recites “identifying within an image of a consumer and an item placed in a designated area of a store by the consumer;” However, it is not clear what is being identified. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 3-10 are also rejected for being directed to the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.  (US Patent Publication No.  2016/0042351) in view of Kundu et al. (US Patent No. 7,516,888), further in view of Graham et al. (US patent Application No. 2019/0279017), further in view of Broache et al. (US Patent Publication No. 2015/0248589).
With respect to claim 1, Syed et al. teach:
obtaining and executing, by a processor, executable instructions from a non-transitory computer-readable storage medium causing the processor to perform operations… ([0021], [0023])
identifying … a consumer… ([0014], [0073]-[0075])
obtaining a transaction history for the consumer; (0014]-[0017])
matching the item to a previously purchased item in the transaction history associated with the consumer; ([0014]-[0020])
crediting an account of the consumer with an item price associated with the previously purchased item as a refund for the item. ([0055])
Syed et al. do not explicitly teach:

cropping out background pixels and other pixels known to not be associated with any given item from the image and known to be associated with background objects or a person and producing a modified item image for the item;
obtaining attributes for the item from metadata carried with the image:;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes;
However, Kundu et al. teach:
identifying within an image a consumer and an item placed in a designated area of a store by the consumer; (FIGS. 12, 14, 15, Col. 12 l. 56-Col. 13 l. 61, Col. 14 ll. 12-67, Col. 15 ll. 1-62)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual recognition of merchandize and customers, as taught by Kundu et al., into the return processing system of Syed et al., in order to identify a customer and a merchandize at a store. (Kundu et al., Abstract, Col. 6 ll. 20-50)
Syed et al. and Kundu et al. do not explicitly teach:

obtaining attributes for the item from metadata carried with the image:;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes;
However, Graham et al. teach:
cropping out background pixels and other pixels known to not be associated with any given item from the image and known to be associated with background objects or a person and producing a modified item image for the item; ([0020])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the item detection in an image by cropping the image, as taught by Graham et al., into the return processing system of Syed et al., and Kundu et al., in order to identify an item from an image by cropping the image. (Graham et al., Abstract, [0004])
Syed et al., Kundu et al. and Graham et al. do not explicitly teach:
obtaining attributes for the item from metadata carried with the image;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;

However, Broache et al. teach:
obtaining attributes for the item from metadata carried with the image; ([0124])
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image; ([0088], [0098], [0142])
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes; ([0070]-[0071], [0087]-[0088], [0098], [0124] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object identifications in images that carry metadata, as taught by Broache et al., into the processing system of Syed et al., Kundu et al., and Graham et al., in order to be able to update image metadata based on image modifications and identify an object in the modified image. (Broache et al., Abstract)
With respect to claim 3, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein identifying the consumer and the item placed in the designated area further includes associating a check-in event with the image and identifying the consumer and linking the account to the consumer. ([0012]-[0017])
With respect to claim 4, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 3.
Moreover, Syed et al. teach:
identifying the check-in event further includes detecting the check-in event through: facial recognition of the consumer, a mobile location reported that indicates the consumer has entered the store, or scan of a bar code performed by a mobile device of the consumer upon entry into the store. ([0010]-[0017])
With respect to claim 5, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
matching further includes confirming a refund policy associated with the store or the item based on the transaction history. ([0059]-[0061])
With respect to claim 7, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein crediting further includes causing initiating of a mobile application on a mobile device operated by the user. ([0055], [0079]) 
With respect to claim 8, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 7.
Moreover, Syed et al. teach:
causing further includes instructing a user interface of the mobile application to present a receipt for the refund. ([0079])
With respect to claim 9, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
crediting further includes requesting a refund type from a mobile application that processes on mobile device of the consumer. ([0075]-[0077], [0079], [0081])

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.,  in view of Kundu et al., Graham et al. and Broache et al., further in view of Banaugh et al. (US Patent No.  7,333,953) 
With respect to claim 6, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 5.
Syed et al., Kundu et al. Graham et al. and Broache et al. do not explicitly teach:
wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy.
	However, Banaugh et al. teach:
wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy. (Col. 5 l. 53 – Col. 6 l. 2, Col. 6 l. 56 – Col. 7 l. 60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction decision making as taught by Banaugh et al., into the return processing system of Syed et al., 
With respect to claim 10, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 9.
Syed et al., Kundu et al. Graham et al. and Broache et al. do not explicitly teach:
requesting further includes removing a credit made to the account and processing the refund type based on receiving a response provided by the consumer through the mobile application and determining the refund type identified in the response does not correspond with the crediting of the account.
However, Banaugh et al. teach:
requesting further includes removing a credit made to the account and processing the refund type based on receiving a response provided by the consumer through the mobile application and determining the refund type identified in the response does not correspond with the crediting of the account. (Col. 6 l. 56 – Col. 7 l. 60, Col. 8 ll. 12-29) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Churchill (US 2016/0086206), Kleinpeter (US 2016/0117344), Mikolajczyk (US 2015/0039621), Rhoads (US 2006/0041591), Shehane (US 2015/0036020), Tusch (US 2018/0018508)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685